Filed 8/28/14 In re Thomas B. CA2/6
                   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


In re THOMAS B., a Person Coming                                              2d Juv. No. B256444
Under the Juvenile Court Law.                                               (Super. Ct. No. J068860)
                                                                               (Ventura County)

STEPHANIE P.,

     Petitioner,

v.

THE SUPERIOR COURT OF VENTURA
COUNTY,

  Respondent;
___________________________________

VENTURA COUNTY HUMAN
SERVICES AGENCY,

 Real Party in Interest.



                   Stephanie P. (Mother) is the biological mother of Thomas B., a dependent
of the juvenile court since he tested positive for methamphetamine and methadone two
days after his birth in June 2012. Mother seeks extraordinary writ relief (Cal. Rules of
Court, rules 8.452, 8.456) from the juvenile court's order terminating family reunification
services and setting the matter for a permanency planning hearing. (Welf. & Inst. Code,


                                                             1
§ 366.26.)1 She contends the order is not supported by substantial evidence. We deny
the writ.
                                             Facts
                Mother went to the emergency room at Los Robles Hospital in May 2012,
because she thought she was in labor. At that visit, she tested positive for
methamphetamine. Two days later, she gave birth to Thomas. When questioned by a
social worker and a public health nurse, Mother explained she took an Adderall on May
31, thinking it was heartburn medication. The Adderall was left over from an old
prescription to treat her attention deficit hyperactivity disorder (ADHD). Mother
believed Thomas tested positive for methadone because she took a Vicodin, also from an
expired prescription, for back pain. Mother could not produce the prescription pill bottle,
the heartburn medication, or a copy of either prescription. She also could not name the
prescribing physicians.
                The social worker reported, "[Mother] is unable to explain why her infant
tested positive for amphetamine approximately six days after her reported use of the
Adderall. Please note that according to [the manufacturer] of Adderall, the elimination
half-life for d-amphetamine is 10 hours in adults and the elimination half-life for 1-
amphetamine is 13 hours in adults. The elimination half-life in children ages 6-12 is
lower than the adult range."
                At the time of Thomas' birth, Mother had been living with Sean B. (Father)
for about two years.2 He denied any drug use himself or any knowledge of Mother's drug
use. Thomas was discharged from the hospital to Father's custody. Father agreed
Mother would leave the home and would not have unsupervised contact with Thomas.
He was also advised that he could not supervise Mother's visits with the infant.
                By the time of the jurisdiction and disposition hearing in mid-July,
respondent's social worker suspected that Mother was again living in the home. Both
parents denied this, but the social worker noted that Mother had not arranged supervised

1
    All statutory references are to the Welfare & Institutions Code unless otherwise stated.
2
    Father is not a party to the Petition for Extraordinary Relief.
                                               2
visits with the one-month old Thomas. In addition, the parents were very difficult to
contact. They did not return voice mails and Father frequently did not answer the door
when the social worker arrived unannounced. The juvenile court assumed jurisdiction
over Thomas and ordered that he remain in Father's home on the condition that Mother
have no unsupervised contact with him.
              On July 25, the social worker watched Mother exit Father's house and leave
in a white vehicle. Father left shortly thereafter, with Thomas and drove to the site of a
previously arranged supervised visit with Mother. The social worker detained Thomas
and explained what she had seen to the parents. Neither parent responded. Both parents
were arrested for being under the influence of methamphetamine.
              Respondent filed a supplemental petition, alleging Thomas was not safe in
his Father's custody because Mother was both living in the family home and using
methamphetamine. In addition, neither parent would communicate with respondent or
engage in services. The juvenile court detained Thomas in foster care.
              Between July 2012 and April 2013, Mother briefly attended numerous out-
patient substance abuse programs in Ventura County. She also completed two separate
30-day in-patient programs. Although she actively participated in these programs and
experienced some periods of sobriety, Mother consistently relapsed. In a March 2013
status review report, respondent noted that Mother missed two out of 14 drug tests and
had negative test results on the remaining 12 tests. Mother was evasive about her living
arrangements and about her reasons for switching among various out-patient programs.
              By April 2013, respondent agreed to a 60-day home visit for Father and
Thomas. Mother completed a 30-day inpatient rehabilitation program and respondent
agreed she could stay in the home as well. Mother tested positive for methamphetamine
the day before the home visit began. When the social worker learned of this result, she
confirmed with Mother's physician that her ADHD medication could not cause a positive
drug test. Mother nevertheless denied any drug use and claimed the positive result may
have been from her prescribed medications, from over-the-counter medication or "from
going through the pockets of her old clothing."

                                             3
              Respondent allowed the 60-day home visit to go forward on the condition
that Mother move out. She agreed and said that she would be living with her sponsor
while she waited to hear whether her insurance would approve another inpatient
rehabilitation stay. Thomas began the 60-day visit on June 15, 2013. Three days later,
Mother was dismissed from the inpatient program for being under the influence and
failing to provide a urine sample for drug testing. Mother was evasive with the social
worker about the reasons for her failed drug test. She missed two other mandatory tests
and but finally provided a negative test result three days later.
              The social worker then confirmed that Mother was no longer attending an
in-patient rehabilitation program, was not living with her sponsor and was not
participating in out-patient treatment. The social worker terminated the 60-day visit "due
to the father allowing the mother to reside in the home and allowing her access [to] the
child knowing that she has not been compliant in key components of her treatment plan."
              In August 2013, respondent reported that Mother appeared to be making
progress in an out-patient program and was attending classes at Ventura College. At the
next status review hearing, in September 2013, the juvenile court accepted respondent's
recommendation that family reunification services be continued for six months and that
Thomas continue to reside in foster care. Four days later, Mother was discharged from
the outpatient program "due to non-compliance with their substance abuse policies."
Mother again blamed her September 30, 2013 positive drug test result on the ADHD
medication. Her physician, however, informed the social worker that Mother stopped
taking ADHD medication on September 9.
              Respondent recommended that reunification services be terminated for both
parents, based on Mother's history of relapse, her refusal to enter a more intensive
inpatient rehabilitation program and Father's enabling behavior. In the interim between
the September 26, 2103 order continuing services for six months, and the May 14, 2014
order terminating services, Mother missed two scheduled drug tests and then tested
negative at an unapproved testing site.


                                              4
              The juvenile court followed respondent's recommendation, terminating
reunification services for both parents after a contested review hearing that lasted four
days. Its order is based on findings that Mother "has been in and out of several different
treatment facilities" and refused to enter inpatient treatment. She had a history of
relapsing and of attempting to manipulate the drug testing process. Mother had also been
evasive or dishonest about both her sobriety and her living arrangements.
                                        Discussion
              Mother's petition for extraordinary writ relief contends the juvenile court's
order is not supported by substantial evidence. First, Mother contends that respondent
and the juvenile court failed to take into consideration the impact of her ADHD on her
drug tests results and on her ability to succeed in a substance abuse treatment program.
Mother further contends the juvenile court should not have relied on missed and diluted
drug tests to find she did not comply with her case plan. The juvenile court was also
wrong, Mother contends, when it found she had been dishonest or evasive about her
living arrangements. Mother contends her history of moving from one treatment program
to another also does not demonstrate she poses a risk of harm to Thomas.
              Mother's writ petition does not comply with the procedural requirements of
the California Rules of Court, rule 8.452. Specifically, rule 8.452 (b)(1) requires that the
petition be supported by a memorandum that provides a "summary of the significant
facts, limited to matters in the record." (Cal. Rules of Court, rule 8.452(b)(1).) Mother's
writ petition contains no citations to the juvenile court record, summarizes only those
facts which are supportive of her contentions and disregards all of the evidence
supporting the findings of the juvenile court. As a consequence, the petition is subject to
summary denial. (Anthony D. v. Superior Court (1998) 63 Cal. App. 4th 149, 157.)
              We are, however, required to liberally construe the petition and, "[a]bsent
exceptional circumstances," to decide the petition on its merits. (Cal. Rules of Court, rule
8.452(a)(1), (h)(1).) Accordingly, we address Mother's substantial evidence claim on its
merits. In doing so, we review the entire record in the light most favorable to the juvenile
court's order and draw all reasonable inferences from the evidence in support of that

                                             5
order. We may not reweigh the evidence or exercise our independent judgment, but
determine only whether there are sufficient facts in the record to support the findings of
the juvenile court. (Fabian L. v. Superior Court (2013) 214 Cal. App. 4th 1018, 1028; see
also James B. v. Superior Court (1995) 35 Cal. App. 4th 1014, 1021.)
              The juvenile court's findings are supported by the record. In particular, the
record demonstrates that Mother is addicted to methamphetamine and, despite having
received extensive treatment for that condition, has been unable to achieve or maintain
sobriety. Throughout the pendency of this matter, Mother has evaded and manipulated
the drug testing process and, when she has tested positive, has blamed the result on her
prescription ADHD medication. Mother's physicians confirmed her positive drug test
results could not have been caused by the medication. In addition, Mother tested positive
weeks after she stopped taking prescribed medications. These facts provide substantial
evidentiary support for the juvenile court's order.
                                        Conclusion
              The petition for extraordinary writ is denied.
              NOT TO BE PUBLISHED.


                                                        YEGAN, J.
We concur:



              GILBERT, P.J.



              PERREN, J.




                                              6
                                  Bruce A. Young, Judge

                           Superior Court County of Ventura

                          ______________________________


             Steven J. Renshaw, for Petitioner


             Andrew M. Wolf, for Minor and Real Party in Interest.


             Leroy Smith, County Counsel, County of Ventura, Robert N. Kwomg and
Linda Stevenson, Assistant County Counsels for Ventura County Human Services
Agency, Real Party in Interest.




                                           7